Citation Nr: 1751488	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. § 3.321 (b) for residuals of service-connected prostate cancer, status post radical retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran is from the Vietnam Era and Gulf War Era having served on active duty in the U.S. Army from October 1963 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in January 2016.  In that decision, the Board denied an increased rating for the Veteran's service-connected prostate cancer, status post radical retropubic prostatectomy, and found that residuals of the Veteran's prostate cancer did not warrant extraschedular referral.  Additionally, the Board remanded the Veteran's claim, in part, to afford the Veteran an examination of his thoracic spine, and to afford the Veteran a hearing regarding the issue of whether the withholding of retroactive VA compensation was proper.  As it relates to the issue of whether withholding of retroactive VA compensation was proper, the Veteran has since withdrawn his NOD, appeal, and hearing request in written correspondence dated March 2017.  As such, the Board finds that this issue is properly withdrawn pursuant to 38 C.F.R. § 20.204 and will not be discussed further.

However, the issue of extraschedular consideration relating to residuals of the Veteran's prostate cancer, was appealed to Court of Appeals for Veteran's Claims (CAVC).  In April 2017, the Court issued a Memorandum Decision vacating and remanding the Board's January 2016 decision denying referral for consideration of an extraschedular rating for the Veteran's prostate cancer residuals and resulted in the Court vacating that portion of the Board's decision.  The court affirmed the remainder of the Board's decision.

In light of the decision from CAVC, a remand is necessary.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 CAVC decision, the Court found that the Board failed to provide an adequate statement of reasons or bases for denying extraschedular consideration, and that the Board did not consider the collective impact of the Veteran's service- connected disabilities.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); see also Yancy v. Shinseki, 27 Vet.App. 484, 495-96 (2016).  

In so finding, the Court noted that the Veteran's residuals of prostate cancer are rated under 38 C.F.R. § 4.115b, diagnostic code (DC) 7527, which is rated "as voiding dysfunction or urinary tract infection" under 38 C.F.R. § 4.115a, "whichever is predominant," and that the Veteran's voiding dysfunction is classified as urine leakage.  The Court also noted that in the Board's January 2016 decision, the Board remanded the Veteran's thoracic spine claim to obtain an examination addressing "any other associated objective neurologic abnormalities, to include bowel or bladder impairment."  Therefore, the Court found that since the Veteran's thoracic spine claim was remanded for an examination for similar symptomatology, the record was not complete prior to the Board's denial of extraschedular consideration.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

As the Veteran has not received a VA examination to date per the Board's January 2016 remand directives, another remand is necessary to comply with the Court's order before readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  If, and only if, the Veteran has not received a VA examination of his service connected thoracic spine disability since the Board's last remand in January 2016, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected thoracic spine disability.

The Veteran's electronic claims file should be made available for review and the examination report should reflect that such review occurred.

3.  Refer the claim to the Under Secretary for Benefits for extrachedular consideration, if appropriate. 

4.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




